Per Curiam.
The ground of the first assignment of error, being an alleged neglect to charge in a way not indicated by any prayer for specific direction, might possibly do for a new trial, but not for a reversal; and the second is without foundation in law. In every assignment for the payment of debts, there is a resulting trust implied from the very nature of the transaction; and it is certainly not an index of fraud to express what the law would imply. Even a creditor excluded from the trust, is not impeded by it longer than is necessary to turn the property into cash; which is sufficient to repel the legal implication of fraud from delay. The proper limitation to this, is, that the amount assigned bear a reasonable proportion to the debt provided for; a defect in which, would be evidence of fi;aud in fact, which, however, is not a subject of legal direction. Now the cause was put to the jury, as if disparity of value would render the assignment void, without regard to actual intention- — a direction too favourable to the plaintiff in error, who has consequently no room for complaint here.
Judgment affirmed.